Citation Nr: 1711826	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-49 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee degenerative arthritis, evaluated as 30 percent disabling prior to July 2, 2009; 20 percent disabling from July 2, 2009 to September 8, 2009; and 10 percent disabling from November 1, 2009.

2.  Entitlement to an increased rating for residuals of a right knee injury with anterior cruciate ligament and meniscal tears, evaluated as 10 percent disabling prior to September 9, 2009, and noncompensably disabling from November 1, 2009.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for residuals of a right knee injury with anterior cruciate ligament and meniscal tears, and granted a separate 10 percent rating for right knee degenerative arthritis, effective July 15, 2008.

In a May 2010 rating decision, a temporary 100 percent rating was granted for residuals of a right knee injury with anterior cruciate ligament and meniscal tears from September 9, 2009 to November 1, 2009, and a noncompensable rating was assigned thereafter.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was initially before the Board in August 2013, at which time it was remanded for further development.  In March 2015, the Board granted a 30 percent rating for right knee degenerative arthritis prior to July 2, 2009; granted a 20 percent rating for right knee degenerative arthritis from July 2, 2009 to September 8, 2009; denied a rating in excess of 10 percent for right knee degenerative arthritis from November 1, 2009; granted a 10 percent rating for residuals of a right knee injury with anterior cruciate ligament and meniscal tears prior to September 9, 2009; and denied a compensable rating for residuals of a right knee injury with anterior cruciate ligament and meniscal tears from November 1, 2009.  Thereafter, the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In a January 2017 Joint Motion for Partial Remand (Joint Motion), the parties agreed that the Board erred in relying on VA examination reports from September 2008 and November 2013.  The parties moved the Court to vacate the Board's March 2015, except insofar as the decision was favorable to the Veteran.  In a January 2017 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's March 2015 decision, the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of    the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59 (2016)).  

As noted by the parties in the January 2017 Joint Motion, the VA examinations           of record did not include range of motion testing with weight-bearing, nor did the examiners explain why such testing could not be performed, as required by Correia.  In light of the January 2017 Joint Motion and the requirements imposed by the Correia decision, the Board finds that a remand is necessary in order to conduct another VA examination, which includes range of motion testing for pain with weight-bearing, if possible.  See Correia, 28 Vet. App. at 170.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any medical care providers who have treated his right knee disability since September 2013.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected right knee disability.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  

The examiner should report all range of motion measurements in degrees for both knees.  To the extent possible, range         of motion for the left knee should be tested actively and passively, in weight-bearing and nonweight-bearing, and   after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss   as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  

If the examiner is unable to conduct any of the required testing or provide any of the requested opinions, he or she should clearly explain why.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

